USCA11 Case: 21-12980     Date Filed: 10/03/2022   Page: 1 of 13




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12980
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JESSE HOWARD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:93-cr-00123-DMM-3
                   ____________________
USCA11 Case: 21-12980        Date Filed: 10/03/2022      Page: 2 of 13




2                       Opinion of the Court                 21-12980


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Jesse Howard, a federal prisoner, filed his original motion
for compassionate release pro se but was thereafter represented by
counsel. He appeals the district court’s denial of his motion for
reconsideration of the denial of his motion for compassionate re-
lease pursuant to 18 U.S.C. § 3582(c)(1)(A). He argues that the
court abused its discretion by failing to consider his medical condi-
tions apart from his susceptibility to coronavirus. He also argues
that the court abused its discretion by failing to properly consider
the 18 U.S.C. § 3553(a) factors and erroneously determining that he
was a danger to the community. After review of the record and
applicable law, we affirm.
                                   I
        In 1994, Mr. Howard was charged with conspiring to possess
cocaine with intent to distribute in violation of 21 U.S.C. §§
841(a)(1), 846 (Count 1); using firearms and silencers during a drug
trafficking offense in violation of 18 U.S.C. § 924(c)(1)(B)(ii) (Count
2); possessing a machine gun in violation of 18 U.S.C. § 922(o)(1)
(Count 3); possessing a machine gun, firearms, and silencers as a
convicted felon in violation of §§ 922(g)(1), 924(a)(2) (Count 5); and
possessing unregistered firearms in violation of 26 U.S.C. § 5861
USCA11 Case: 21-12980           Date Filed: 10/03/2022       Page: 3 of 13




21-12980                  Opinion of the Court                             3

(Count 9). Mr. Howard proceeded to trial with several codefend-
ants and was convicted of Counts 1, 2, 5, and 9. 1
       The presentence investigation report (PSI) set out the rele-
vant facts. A special agent, in an undercover capacity, was intro-
duced to a Jamaican gang leader as well as Mr. Howard and one
other man. The agent asked the group if they would be interested
in “ripping off” an incoming shipment of cocaine in an armed rob-
bery. Mr. Howard and the group agreed. Mr. Howard and three
other men, including Winston Griffiths, arrived at the specified
meeting place, and Mr. Howard told the agent he was ready. The
agent told one of the other men that he could not ride with them
in their car because he would be recognized. Mr. Howard and the
men, besides Mr. Griffiths, advised the agent that he did not need
to worry about that because they were prepared to kill everyone
related to the cocaine shipment and leave no witnesses.
       The gang leader arrived and told the agent that he had
enough guns and bullets for the job. The agent instructed the men
to follow him to the location of a van. Once there, Mr. Howard
informed the agent that they intended to kill everyone during the
robbery because the victims would be able to identify them. After
more men arrived, the agent observed them removing guns from
a hidden compartment. The men were then arrested, and agents


1 ThePSI did not mention Count 9, likely because Mr. Howard was sentenced
on Count 9 in a separate judgment, as evidenced by the docket entries for his
two judgments. See D.E. 347, 361.
USCA11 Case: 21-12980       Date Filed: 10/03/2022     Page: 4 of 13




4                      Opinion of the Court                21-12980

found multiple firearms and silencers in their cars. The PSI also
reported that Mr. Howard had prior firearms offenses and that Mr.
Griffiths appeared to be the least culpable member of the group
because he appeared only on the last day.
       The district court imposed a total sentence of 720 months’
imprisonment. It later granted Mr. Howard’s motion to modify
the terms of his imprisonment pursuant to 18 U.S.C. § 3582(c)(2),
reducing his total sentence to 684 months’ imprisonment.
        In July 2020, Mr. Howard moved, pro se, for compassionate
release or a sentencing modification pursuant to § 3582(c)(1)(A)(i).
He argued that he had been incarcerated for more than twenty-five
years, was looking at twenty-five more, and was facing the possi-
bility of dying in prison for a robbery that never took place or re-
sulted in any injuries or deaths. Mr. Howard explained that he was
getting older and that he had overcome cancer, suffered from sei-
zures, and undergone many surgeries while incarcerated. He as-
serted that because his health was so compromised, there was no
possibility that he would commit further offenses. He also claimed
that he did not pose a danger to the community because he would
be subject to deportation upon his release.
       The government responded that the district court should
deny the motion either because Mr. Howard had not established
extraordinary and compelling reasons or because he would pose a
danger to the community. The government argued that Mr. How-
ard’s cancer was in remission, his last seizure occurred in 2017, and
his stage 2 chronic kidney disease was mild. The mere existence of
USCA11 Case: 21-12980        Date Filed: 10/03/2022     Page: 5 of 13




21-12980               Opinion of the Court                         5

the coronavirus pandemic could not provide a basis for a sentence
reduction, and none of his medical conditions had been identified
by the CDC as increasing the risk from Covid-19. It also noted that
Mr. Howard had said that he was prepared to kill witnesses related
to the cocaine shipment, and that he had a history involving fire-
arms and weapons. Moreover, his release plan was unclear.
       In his reply, Mr. Howard asserted that his medical condi-
tions and his high risk from coronavirus qualified as “extraordinary
and compelling reasons” warranting relief under U.S.S.G. § 1B1.13.
He listed and attached medical records indicating several medical
conditions he had not originally included in his motion, which the
CDC recognized as increasing his risk in prison. He explained that
he had made significant progress in prison—including completing
a drug education program, earning his GED, and several workforce
development courses. He also noted that it had been ten years
since his last incident report. He attached his summary reentry
plan, which attested to his positive work appraisals, service as a Su-
icide Watch Companion, and completion of numerous courses.
The plan also showed that, throughout his time in prison, he had
multiple disciplinary reports—including three for possessing a dan-
gerous weapon, two for fighting, and three for assaulting with se-
rious injury. The plan indicated that he was subject to an immigra-
tion detainer and that his health status was “Care 2 (Stable, Chronic
Care).”
USCA11 Case: 21-12980        Date Filed: 10/03/2022      Page: 6 of 13




6                       Opinion of the Court                 21-12980

       Mr. Howard also submitted numerous letters from his fam-
ily and friends. They attested to his rehabilitation in prison and the
support he would receive if he were released.
        The district court denied Mr. Howard’s motion for compas-
sionate release, concluding that on balance the § 3553(a) factors did
not support a reduction in sentence or compassionate release. See
D.E. 673 at 4. The court explained that, although his alleged med-
ical conditions were substantial and could indicate susceptibility to
severe coronavirus, Mr. Howard was still a danger to the commu-
nity. He had been part of an organized and violent gang that in-
tended to commit a significant armed crime. It noted the sentenc-
ing court’s observation regarding the sophisticated nature of the
criminal scheme and the seriousness of his intended violence. The
court specifically found that even though he had served a portion
of his lengthy sentence, a significant percentage remained and re-
ducing his sentence would be inconsistent with the § 3553(a) fac-
tors as it would “inadequately reflect the seriousness of [his] offense
and the danger he still poses to the public.” Id.
        Mr. Howard moved the court to reconsider its order, argu-
ing that he had multiple conditions that placed him at an increased
risk from coronavirus and the court could consider his rehabilita-
tion rather than solely his pre-trial danger. The government op-
posed Mr. Howard’s motion for reconsideration, arguing in part
that Mr. Howard remained a danger to the community and com-
passionate relief would be inconsistent with the § 3553(a) factors.
Mr. Howard replied, reiterating many of his same arguments. He
USCA11 Case: 21-12980       Date Filed: 10/03/2022     Page: 7 of 13




21-12980               Opinion of the Court                        7

also submitted additional statements from family, support for his
community involvement, and medical records indicating his wors-
ening health.
        Mr. Howard later filed a notice that his motion for reconsid-
eration was pending pursuant to S.D. Fla. Local Rule 7.1(b)(4), de-
scribing the status of the case, reasserting previous arguments, and
asserting that his codefendant, Mr. Griffiths, had been granted
compassionate release and that, even apart from his vulnerability
to the coronavirus, his conditions substantially diminished his abil-
ity to provide self-care within prison. The newly assigned district
judge then issued an order asking the government to respond to
Mr. Howard’s motion for reconsideration “with specificity con-
cerning the Defendant’s medical conditions and efforts for rehabil-
itation during his lengthy period of incarceration.” D.E. 706 at 1.
The government’s submission opposed Mr. Howard’s motion.
Although he “ha[d] shown great rehabilitative efforts, and his sei-
zures and hernia appear to have gotten worse since he filed his ini-
tial Motion for Compassionate Release[,]” Mr. Howard was vac-
cinated and stable and continued to pose a danger to the commu-
nity. D.E. 714 at 5–6. Mr. Howard replied, arguing that his medical
condition was not stable, his vaccination status was not a guarantee
that he would not be infected considering new variants, and his
ability to provide self-care in prison was diminished. See D.E. 721
at 3–5. He also disputed the notion that he remained a danger to
the community. See id. at 6.
USCA11 Case: 21-12980        Date Filed: 10/03/2022      Page: 8 of 13




8                       Opinion of the Court                 21-12980

       The district court denied Mr. Howard’s motion for recon-
sideration. It noted the filings from both parties and stated that it
had “also reviewed the letters from family and fellow inmates” that
Mr. Howard filed to attest to his rehabilitation. See D.E. 723 at 1.
It found that (1) Mr. Howard was vaccinated, and thus had reduced
his danger from contracting coronavirus, and (2) the nature of his
crime and his conduct in prison indicated that he remained a dan-
ger to the community and releasing him would be inconsistent
with the § 3553(a) factors.
                                  II

       We review the denial of a motion to reconsider for abuse of
discretion. See United States v. Simms, 385 F.3d 1347, 1356 (11th
Cir. 2004). A court abuses its discretion by applying the wrong le-
gal standard, following improper procedures, making clearly erro-
neous factual findings, or committing a clear error of judgment.
See United States v. Harris, 989 F.3d 908, 911–12 (11th Cir. 2021).
When we review for an abuse of discretion, we bear in mind that
“the district court had a ‘range of choice’ and . . . we cannot reverse
just because we might have come to a different conclusion had it
been our call to make.” Sloss Indus. Corp. v. Eurisol, 488 F.3d 922,
934 (11th Cir. 2007).
                                  III

       Mr. Howard contends that the district court abused its dis-
cretion in denying his motion for reconsideration of his motion for
compassionate release. Specifically, he argues that the court failed
USCA11 Case: 21-12980         Date Filed: 10/03/2022      Page: 9 of 13




21-12980               Opinion of the Court                          9

to consider his medical conditions apart from his susceptibility to
coronavirus, which fit squarely within the definition of “extraordi-
nary and compelling reasons” set forth in 18 U.S.C.
§ 3582(c)(1)(A)(i) and the policy statement in U.S.S.G. § 1B1.13. He
also claims that the court abused its discretion when it failed to
properly consider the 18 U.S.C. § 3553(a) factors and erroneously
determined that he was a danger to the community. We take each
of his contentions in turn.
                                   A
      A court can modify a term of imprisonment if extraordinary
and compelling reasons consistent with policy statements issued by
the Sentencing Commission warrant the reduction. See 18 U.S.C.
§ 3582(c)(1)(A)(i). The applicable policy statement provides the fol-
lowing:
      [T]he court may reduce a term of imprisonment if,
      after considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

      (1) (A) extraordinary and compelling reasons warrant
      the reduction; or

      (B) the defendant (i) is at least 70 years old; and (ii) has
      served at least 30 years in prison pursuant to a sen-
      tence imposed under 18 U.S.C. § 3559(c) for the of-
      fense or offenses for which the defendant is impris-
      oned;
USCA11 Case: 21-12980       Date Filed: 10/03/2022     Page: 10 of 13




10                     Opinion of the Court                 21-12980

      (2) the defendant is not a danger to the safety of any
      other person or to the community, as provided in 18
      U.S.C. § 3142(g); and

      (3) the reduction is consistent with this policy state-
      ment.

U.S.S.G. § 1B1.13. Mr. Howard must therefore not only show that
he suffers from medical conditions that qualify as “extraordinary
and compelling reasons [that] warrant reduction,” he must also
show that he is no longer a danger the community and that a sen-
tence reduction is consistent with the § 3553(a) factors. See United
States v. Bryant, 996 F.3d 1243, 1247–48 (11th Cir. 2021).
       The compassionate-release analysis need not be conducted
in any particular order. See United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021). In Tinker, we held that a district court
did not procedurally err by denying a request for compassionate
release pursuant to the § 3553(a) sentencing factors without first
explicitly determining whether the defendant could present ex-
traordinary and compelling reasons. Id. at 1340. And we subse-
quently held that a district court did not abuse its discretion by ad-
dressing only whether an extraordinary and compelling reason ex-
isted without reaching the defendant’s dangerousness or the
§ 3553(a) sentencing factors. See United States v. Giron, 15 F.4th
1343, 1347–1350 (11th Cir. 2021) (“[T]he absence of even one of
these three necessary conditions would foreclose a sentence reduc-
tion and skipping over a necessary condition in the § 3582(c)(1)(A)
context isn't per se reversible. This is as true for skipping step one
USCA11 Case: 21-12980        Date Filed: 10/03/2022     Page: 11 of 13




21-12980                Opinion of the Court                        11

as it is for skipping step three.”) (quotation marks and citation omit-
ted).
       Here, the district court did not abuse its discretion by failing
to analyze Mr. Howard’s medical conditions. Although Mr. How-
ard arguably established various illnesses, the court denied his mo-
tion after finding that he was a danger to the community and that
releasing him would be inconsistent with the § 3553(a) factors. See
D.E. 723 at 1 (“[T]he nature of [Mr. Howard’s] crime and conduct
while in prison indicate that [he] remains a danger to the commu-
nity and releasing him would be inconsistent with the § 3553(a)
sentencing factors.”). As noted, Mr. Howard must satisfy all re-
quirements to obtain relief. The district court’s decision not to con-
sider one factor after it determined Mr. Howard failed to satisfy the
other two is not an abuse of discretion.
                                  B
       Under § 1B1.13, a determination of whether a defendant is a
danger to the community is made pursuant to 18 U.S.C. § 3142(g).
In turn, § 3142(g) requires courts to consider the nature and cir-
cumstances of the offense, the evidence against the defendant, his
history and characteristics, and the nature and seriousness of the
danger to any person or the community that would be posed by his
release. The first two factors require plenary review on appeal, but
the second two factors are subject to clear error review. See United
States v. Hurtado, 779 F.2d 1467, 1472 (11th Cir. 1985).
USCA11 Case: 21-12980       Date Filed: 10/03/2022     Page: 12 of 13




12                     Opinion of the Court                 21-12980

       With regard to the dangerousness determination, we recog-
nize that Mr. Howard’s case presented a close call for the district
court. Mr. Howard—who had been in custody for twenty-five
years—provided evidence that he (1) had taken numerous courses,
(2) had not had a disciplinary report for 10 years, (3) had worked
and served as a suicide watch companion, (4) had support from his
family and community, (5) had secured a job, and (6) other inmates
thought very highly of his character and rehabilitation. The gov-
ernment even conceded that he had shown “great rehabilitative ef-
forts.” See D.E. 714 at 5. But the district court chose to weigh
more heavily the nature of his crimes and his conduct while in
prison. First, Mr. Howard had told an undercover agent that his
heavily armed group intended to kill all the witnesses to a planned
drug robbery. Second, although they were not recent, he had mul-
tiple disciplinary reports, including three for possessing a danger-
ous weapon, two for fighting, and three for assaulting with serious
injury.
        We understand that a different factfinder may have con-
cluded that Mr. Howard’s more recent conduct while incarcer-
ated—including his educational and service efforts—were more
probative than a crime that occurred decades ago and disciplinary
infractions that occurred more than 10 years ago. But we cannot
say that the district court here failed to consider this evidence. It
asked the government to specifically address Mr. Howard’s reha-
bilitative efforts, see D.E. 706 at 1, and it considered both parties’
supplemental filings, including Mr. Howard’s letter submissions
USCA11 Case: 21-12980       Date Filed: 10/03/2022    Page: 13 of 13




21-12980               Opinion of the Court                       13

from his friends and family, see D.E. 723 at 1. It ultimately chose
to weigh the nature of Mr. Howard’s crimes and conduct while in
prison more heavily. Given that we are reviewing the district
court’s denial of the motion for reconsideration for abuse of discre-
tion, we cannot fault the district court for coming to a conclusion
that we may not have come to ourselves. Accordingly, we con-
clude that the district court did not abuse its discretion by denying
Mr. Howard’s motion for reconsideration.
                                 IV
      The district court’s denial of Mr. Howard’s motion for re-
consideration of his motion for compassionate release is affirmed.
      AFFIRMED.